Dismiss; Opinion Filed January 27, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00399-CV

     UNIVERSAL SOFTWARE SOLUTIONS, INC. D/B/A VERSASUITE, Appellant
                                V.
             FIRST BAPTIST MEDICAL CENTER, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-16025

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       The parties have filed a joint motion for dismissal of appeal. In the motion, the parties

notify the Court that they have settled all claims and counterclaims in the lawsuit and request that

the Court dismiss the appeal. We grant the parties motion, and we order the appeal dismissed.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

190399F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 UNIVERSAL SOFTWARE SOLUTIONS,                      On Appeal from the 116th Judicial District
 INC. D/B/A VERSASUITE, Appellant                   Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-18-16025.
 No. 05-19-00399-CV         V.                      Opinion delivered by Justice Myers.
                                                    Justices Osborne and Nowell participating.
 FIRST BAPTIST MEDICAL CENTER,
 LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 27th day of January, 2020.




                                              –2–